

116 S4721 IS: Securing Our Elections Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4721IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the National Voter Registration Act of 1993 to increase the criminal penalties under such Act. 1.Short titleThis Act may be cited as the Securing Our Elections Act of 2020.2.Modification of criminal penalty for tampering with or interfering in an election for Federal officeSection 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) is amended— (1)by striking fined in accordance with title 18, United States Code, and inserting fined not more than $100,000; and(2)by striking imprisoned not more than 5 years and inserting imprisoned not less than 5 years and not more than 15 years.